Opinión concurrente del
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 9 de enero de 1979
Dice la Sentencia publicada en este caso que “El Juez Asociado Señor Rigau se une a la opinión pero se reserva el derecho a emitir un voto particular.” Creo que es necesario hacer la siguiente aclaración. Cuando se circuló entre los *184Jueces del Tribunal el borrador de opinión en este caso, yo voté por escrito “Conforme”.
En la terminología que se utiliza en este Tribunal para expresar la posición de cada juez ante un borrador de opinión escrito y circulado por otro juez, “Conforme” es la fórmula que significa el más completo endoso y la más completa adhe-sión al borrador de opinión así circulado.
Un endoso más débil es “concurrir” con el resultado de la opinión. Esto se hace cuando el juez que concurre está de acuerdo con la solución del caso pero no con parte o todo de lo que en la opinión se expresa, ya sea como ratio decidendi o meramente como obiter dicta. “Unirse” a la opinión y escri-bir por separado, me parece a mí, también otra forma tibia de endosarla. Votar “Conforme” es muy distinto y significa lo que ya antes he dicho.
Como estoy de acuerdo con la opinión del Tribunal en este caso, la razón de mi expresión personal no es, desde luego, en desacuerdo con la misma, sino que es más bien una de natura-leza metodológica.
Cuando pasan por el escritorio de un juez de este Tribunal aproximadamente 30 opiniones mensuales para su estudio y decisión (incluyendo opiniones firmadas, per curiam y sen-tencias) es imposible, desde luego, estar totalmente de acuer-do con cada frase y con cada oración que esos numerosos y extensos escritos contienen. Pero si el juez está de acuerdo con la forma como se resuelve el caso y, en términos gene-rales, con las expresiones que se hacen, da su voto a favor y guarda silencio.
Pero de vez en cuando la opinión que ante nuestros ojos pasa toca algún área o materia muy sensitiva y muy impor-tante del Derecho, a juicio del juez que lee. Entonces dicho juez, tras angustioso debate con su conciencia, a veces llega a la conclusión de que 'debe expresarse. (1) La expresión se *185hace, desde luego, sin el menor menoscabo del respeto y del afecto que prevalece entre los compañeros Jueces del Tribunal. En ese espíritu paso a expresarme.
En el curso de un buen número de años, casi desde comien-zos del siglo en adelante, prácticamente todos los que se han ocupado del Derecho en Puerto Rico — juristas, jueces, pro-fesores y abogados — han venido expresando su preocupación, mediante discursos y escritos, sobre la desnaturalización y confusión de que ha sido y está siendo víctima nuestro dere-cho patrio. (2)
*186Creo que el caso de autos, por su importancia potencial en nuestro Derecho debió haber sido elaborado en la dirección jurídica que en discursos y en artículos hemos defendido y preconizado. La opinión del Tribunal contiene 27 citas. De ésas, dos son citas de casos de Puerto Rico y las otras vein-ticinco son de casos y artículos del derecho anglosajón. Si esa proporción — o desproporción — hubiese sido necesaria o inevitable no hubiese yo tenido querella con que así fuese. Des-pués de todo, el Derecho no es un mero ejercicio jurídico ope-rando en el vacío, pero por otro lado, el Derecho es una impor-tante manifestación cultural y de poder que se produce y opera en una sociedad dada. Debe haber una correspondencia natural y genuina entre Derecho, sociedad y poder, en vez de una correspondencia artificial o irreal y, por ende, poco efec-tiva.
Sobre el tema objeto de la opinión que nos ocupa, en Puerto Rico y en el Derecho Común Civil Europeo (que no debe confundirse con el Derecho Común Angloamericano) hay también un caudal de material que bien pudo utilizarse dando así más balance, más sentido de proyección histórica y más carne de realidad a la decisión emitida. Después de todo, agotado nuestro derecho positivo y jurisprudencial en algún *187caso, nuestro derecho común y supletorio es el derecho común civil continental europeo. Nuestro derecho no se originó con los primeros balbuceos del Common Law en el Siglo XII sino que se originó con el Derecho Romano que ya tenía mil años de vida cuando surge dicho Common Law. El Derecho Civil ya tenía más tiempo sobre la faz de la tierra cuando nace el Common Law que todo el tiempo que tiene el Common Law desde que nació hasta el presente. Son 25 siglos de vida inin-terrumpida de Derecho Romano y Civil. (3) Por eso, puede decirse que sin excepción los grandes juristas angloamerica-nos reconocen y respetan esa larga y venerable tradición ju-rídica.
Así, Roscoe Pound en el Prefacio de su monumental obra Jurisprudence, luego de expresar que detrás de esa obra hay 70 años de estudio, dice que desea reconocer especialmente su deuda para con su profesor de Harvard John Chipman Gray quien, dice Pound, lo puso en el correcto camino al dirigirlo, al comienzo de sus estudios, al Derecho Romano.
En parecido sentido se expresa el profesor John Henry Merryman al decir que pone a uno a pensar el hecho de que cuando se publicó el Corpus Juris Civilis en el año 533, el Derecho Civil ya tenía una vida más larga que la que tiene el Common Law hoy día. Y añade que ese origen debe inspirar-nos (se refiere a los juristas del Common Law) respeto cuando con tal monumento intelectual y moral entramos en con-tacto. (4)
En cuanto a nuestro derecho común propio, un distinguido jurista español se expresa como sigue: “Por muy diferentes que sean el Código español y el alemán, en sistematización y técnica, no cabe duda que ambos son derivaciones de un mismo Derecho común, del ius comune que impuso a Europa la Re-cepción del Derecho romano. Hubo un tiempo en que Europa *188poseyó un Derecho privado común y aunque los nacionalismos lo fraccionaron en Códigos, el hecho de que el de Alemania se redactara a últimos del siglo XIX y no a principios del mismo, como sucedió con el francés, significa que la recepción en Es-paña de la literatura jurídica alemana posterior al Código tenía — para decirlo de la manera más obvia — la ventaja de cien años más de estudios. Pero, sobre todo, tenía la ventaja de que los estudios, los conceptos, los razonamientos de la li-teratura jurídica alemana no podían diferir, en el fondo, de lo que establecían los artículos del Código español. Por mucha que fuera la diferencia de detalle, todos los conceptos respondían a una misma simetría, la impuesta por el fondo de Derecho romano presente en todo el Derecho privado de Europa continental.”(5) (Bastardillas nuestras.)
En cuanto al tema de la libre expresión, del cual el caso de autos es un corolario, tiene en nuestro país el primer rango la Sec. 4ta. del Art. II de la Constitución. La misma dispone, en lo pertinente, que “No se aprobará ley alguna que restrinja la libertad de palabra o de prensa....”
En el Informe de la Comisión de Carta de Derechos a la Convención Constituyente de Puerto Rico se expresa que “Esta sección [la See. 4 de nuestra Carta de Derechos] co-rresponde a las restantes disposiciones de la enmienda pri-mera en la Constitución federal e incorpora a nuestra Consti-tución todo el derecho históricamente establecido con relación a la libertad de palabra, de prensa, de reunión y de petición. Las sees. 3 y 4 cubren el ámbito general de la libertad de con-ciencia, de pensamiento, de expresión, y las actividades pro-pias para ejercitar a plenitud dentro de la más dilatada li-bertad la totalidad de estos derechos.” (6)
*189Estas palabras, hemos dicho antes, están llenas de signi-ficado, Aponte v. Lugo, 100 D.P.R. 282, 291 (1971), ese derecho histórico comprende no solamente las decisiones de los Tribunales de los Estados Unidos sino que incluye también lo mejor del pensamiento y de la tradición constitucional occidental.
La Constitución Española de 1812 expresó en su Art. 4 que “La Nación está obligada a conservar y proteger por leyes sabias y justas la libertad civil, la propiedad y los de-más derechos legítimos de todos los individuos que la compo-nen.” Y en su Art. 371 dispuso que “Todos los españoles tie-nen libertad de escribir, imprimir y publicar sus ideas polí-ticas sin necesidad de licencia, revisión o aprobación alguna anterior a la publicación, bajo las restricciones y responsabi-lidad que establezcan las leyes.”
La Constitución Española de 1869 al tratar de los dere-chos civiles dispuso en su Art. 17 que: “Tampoco podrá ser privado ningún español: Del derecho de emitir libremente sus ideas y opiniones, ya de palabra, ya por escrito, valiéndose de la imprenta o de otro procedimiento semejante.”
En Puerto Rico, además de la numerosa jurisprudencia que existe sobre el particular, parte de la cual aparece citada en Aponte v. Lugo, supra, puede verse La Nueva Constitución de Puerto Rico, obra publicada por la Escuela de Administración Pública de la Universidad de Puerto Rico, pág. 206 y ss. (1954). También el Informe del Comité para el Estudio de los Derechos Civiles en Puerto Rico, Editorial Colegio de Abogados de Puerto Rico (1959).
La vigente Constitución Española aprobada el 31 de octu-bre de 1978 por el parlamento bicameral español, denominado allá “Las Cortes Generales” (compuesta por una Cámara lla-mada Congreso de Diputados y por otra llamada el Senado) y aprobada, dicha Constitución masivamente por la Nación Española en Referéndum Nacional celebrado el 6 de diciem-bre del mismo año, dispone en su Art. 20, al tratar de los de-*190rechos fundamentales, que se reconocen y protegen los dere-chos, entre otros, “a expresar y defender libremente los pen-samientos, ideas y opiniones mediante la palabra, el escrito o cualquier otro medio de reproducción.” También reconoce la libertad a la producción y creación literaria, artística, cientí-fica y técnica.
Abstrayéndonos por un momento del caso de autos — surge siempre la necesidad de tener alguna teoría de Derecho para producir casos que vistos después a la distancia hagan sen-tido, pues de lo contrario estaríamos dando palos a ciegas— conviene recordar que hacer derecho jurisprudencial requiere una labor que va más allá de tomar un número de casos compatibles de colecciones, enciclopedias y digestos y hacer un collar de cuentas monocromático. Hacer derecho jurispruden-cial es una gran responsabilidad. Para comenzar, como señala don Federico De Castro y Bravo, se subvierte el orden normal constitucional y la rama que normalmente aplica el derecho se autoconvierte en soberano y se arroga la facultad de crear-lo. (7) Por eso y por otras razones de no menor peso — 'sistema, dirección filosófica jurídica, postura frente al Derecho patrio, etc. — al hacer derecho jurisprudencial se requiere el estudio— sin demasiada prisa — del área del derecho en que se trabaja para que la decisión que se va a producir armonice con el derecho nacional con el cual va a fundirse y del cual va a for-mar parte. Los trasplantes, físicos o morales, son tarea artís-tica más que mecánica.
Tiene Castán en su libro La Formulación Judicial del Derecho, 2da. Ed. (1954), págs. 145-146, una excelente advertencia sobre la falta de valores sistemáticos del casuismo jurí-dico y nos previene de que el derecho judicial, que vive de las particularidades de cada momento no lo es todo. Conviene que en Puerto Rico releamos esas páginas de Castán de vez en *191cuando ya que somos tan dados a formar composiciones con innumerables casos de innumerables jurisdicciones en la forma alegre e inefable que critica Wigmore. (8)
Lo que tan acertadamente se ha llamado en Puerto Rico “desconcertante mescolanza”, (9) debido en gran medida a un desplazamiento por pura “acción sonámbula o avance desa-tendido del proceso de asimilación jurídica”, (10) lo denomina don Federico de Castro y Bravo “recepción pasiva” y nos ad-vierte del peligro que ésta encierra. Ese peligro, nos dice dicho autor, está “en el mimetismo de los que, por debilidad, moda o pereza, se entregan a la servil copia de figurines ex-tranjeros. En la femenina actitud de estar ‘al tanto’ se pierde la propia personalidad; piénsese que el único modo de lograr, de verdad, y superar la gran aspiración del extranjerizante, ‘estar a la altura del extranjero’, es afirmarse en lo nacio-nal.” (11)
Para dar un ejemplo, la opinión del Tribunal discute el concepto de figura pública en el contexto del problema legal envuelto en el caso. Ya desde hace más de siete años este Tribunal había discutido ese concepto y lo había explicado y aplicado (12) y sin embargo la opinión no menciona el dato. Recurre a casos de otras jurisdicciones. No nos parece esta una forma muy efectiva para propiciar el crecimiento del Derecho Puertorriqueño. Debemos evitar dar la impresión, aunque ésta sea errónea, de que decimos unas cosas en nues-tros discursos y escritos y hacemos otras en la práctica. Este Tribunal no solamente decide casos sino que da el ejemplo y educa; de ahí mi preocupación por estos asuntos.
*192Creo que si mantenemos firme la mano en el timón y fiel y correcta la dirección, podemos absorber toda la información y los usos de otras partes del mundo que nos convenga absorber pero sin perder nuestro sentido de destino y de identidad propia. El Tribunal Supremo de un país es por excelencia pa-lacio y fragua y es el instrumento más llamado a estimular y proteger el Derecho nacional.

 Sobre la angustia de la decisión se han expresado muchos autores. Puede verse sobre el particular el ensayo del Juez Benjamin Cardozo titulado *185The Growth of the Law, Parte II y ss. (“The Need of a Philosophy of Law as an Aid to Growth”) en Margaret Hall, ed. Selected Writings of Benjamin Cardozo (1947), pág. 195 y ss.


Luis Muñoz Morales, Reseña Histórica y Anotaciones al Código Civil de Puerto Rico—Libro I (1947); Del mismo autor, Compendio de Legislación Puertorriqueña y sus Precedentes (1948); Manuel Rodríguez Ramos, Por la Reformulación del Derecho Puertorriqueño, 18 Rev. Jur. U.P.R. 22 (1948-49); Del mismo autor, Breve Historia de los Códigos de Puerto Rico, 19 Rev. Jur. U.P.R. 238 (1949-50); Luis Alberto Sánchez, La Enseñanza del Derecho, 20 Rev. Jur. U.P.R. 239 (1950-51); Joseph Dainow, The Method of Legal Development Through Judicial Interpretation in Louisiana and Puerto Rico, 22 Rev. Jur. U.P.R. 108 (1952-53); Alfonso García Martínez, Idioma y Derecho en Puerto Rico, 20 Rev. C. Abo. P.R. 183 (1960); José Trías Monge, Derecho y Justicia en Puerto Rico, 25 Rev. C. Abo. P.R. 417 (1964-65); Miro Cardona, El Sistema Penal de Puerto Rico, 35 Rev. Jur. U.P.R. 375, 381 (1966): Se incurre en evidente error al importar instituciones jurídicas por perfectas que se consideren éstas en su país de origen; Luis M. Ribo, Observaciones sobre la Jurisprudencia en la Enseñanza del Derecho, 20 Rev. de Derecho Puertorriqueño 335 (1966); T. B. Smith, The Preservation of the Civilian Tradition in “Mixed Jurisdiction”, 35 Rev. Jur. U.P.R. 263 (1966); Alfonso L. García Martinez, Forma de las Leyes, 26 Rev. C. Abo. P.R. 202 (1966); Díaz Asencio, La Teoría de la Parte Realmente Interesada en la Jurisdicción Puertorriqueña, 36 Rev. Jur. U.P.R. 87 (1967); Clara López Baralt, Español: Idioma del Proceso Judicial, 36 Rev. Jur. U.P.R. 393 (1967); Eduardo Vázquez Bote, Un Caso Ejemplar de los Problemas del Derecho en Puerto Rico, 38 Rev. de Derecho Puertorriqueño 257 (1970); Carmelo Delgado Cintrón, Historia del Derecho Puertorriqueño, 31 Rev. C. Abo. P.R. 157 y 283 (1970); Manuel Rodríguez Ramos, La Equidad en el Derecho Civil (Estudio de Derecho Comparado), 33 Rev. C. Abo. P.R. 5 (1972); José Trías Monge, Consideraciones sobre Nuestra Justicia, 33 Rev. C. Abo. P.R. 57 (1972); Carmelo Delgado Cintrón, Las Escuelas de Derecho de Puerto Rico, 1790-1961, 41 Rev. Jur. U.P.R. 7 (1972); Alfonso García Martínez, El Idioma y la Profesión Legal, 34 Rev. C. Abo. P.R. 473 (1973); José Trías Monge, Fallas de *186Nuestro Sistema de Justicia, 35 Rev. C. Abo. P.R. 379 (1974); José Trías Monge, Las Escuelas y Estudiantes de Derecho y la Reforma Judicial, 9 Rev. Jur. Univ. Interam. 143 (1974); Eulalio A. Torres, The Puerto Rico Penal Code of 1902-1975: A Case Study of American Legal Imperialism, 45 Rev. Jur. U.P.R. 1 (1976); Raúl Serrano Geyls, Los Códigos de Familia de Costa Rica y Cuba, 45 Rev. Jur. U.P.R. 84 (1976); Carmelo Delgado Cintrón, La Transculturación del Pensamiento Jurídico de Puerto Rico, 45 Rev. Jur. U.P.R. 305 (1976); Marco A. Rigau, La Formación del Abogado y Nuestro Derecho—Ética, Técnica, Idioma, 45 Rev. Jur. U.P.R. 1 (1976); y en 38 Rev. C. Abo. P.R. 1 (1977); José Trías Monge, La Enseñanza del Derecho y la Formación de un Derecho Propio, 11 Rev. Jur. Univ. Interam. 771 (1977); José Ramón Vélez Torres, La Presencia de los Sistemas de Derecho Civil y de Derecho Anglosajón en la Jurisprudencia Puertorriqueña, 11 Rev. Jur. Univ. Interam. 805 (1977); José Trías Monge, El Derecho en Puerto Rico, 12 Rev. Jur. Univ. Interam. 7 (1977); Germán de Granda, Transculturación e Interferencia Linguistica en el Puerto Rico Contemporáneo, 1898-1968 (1968).


 Theodore Plucknett, A Concise History of the Common Law (1956) 294.


 The Civil Law Tradition, 4-5 (1969).


 José Puig Brutau, La Acción Recíproca del Derecho Español y del Derecho Norteamericano en Puerto Rico, 44 Rev. de Derecho Puertorriqueño 499, 500 (1972).


 Diario de Sesiones de la Convención Constituyente de Puerto Rico, ed. Equity de 1961, Tomo 4, pág. 2564.


Derecho Civil de España, Tomo I, 554 (1955).


 I Wigmore, On Evidence, 3rd Ed. (1940), Sec. 8a.


 José Trías Monge, La, Enseñanza del Derecha y la Formación de un Derecho Propio, 11 Rev. Jur. U. Inter. P.E. 771, 775 (1977).


 José Trías Monge, Derecho y Justicia en Puerto Rico, 25 Rev. C. Abo. P.R. 417, 419 (1965).


 Obra y Tomo citados, pág. 338.


 Véase 100 D.P.E. 293 (1971).